Case 1:15-cr-00048-TFM-B Document 271 Filed 01/22/20 Page 1 of 2        PageID #: 999



              IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

  UNITED STATES OF AMERICA,                   )
                                              )
               Plaintiff,                     )
  vs.                                         )
                                              ) CRIM. NO. 15-00048-TFM
  MEOSHI S. NELSON                            )
                                              )
               Defendant.                     )

                    NOTICE OF ENTRY OF APPEARANCE
        Leah Ann Butler, Assistant United States Attorney, by and through

 RICHARD W. MOORE, United States Attorney for the Southern District of

 Alabama, gives notice of her entry of appearance in this case as additional counsel

 of record for Plaintiff, United States of America, for purposes of post-judgment

 enforcement of criminal monetary penalties imposed.


                                         Respectfully submitted,

                                         RICHARD W. MOORE
                                         UNITED STATES ATTORNEY


  Dated: January 22, 2020          By: s/Leah Ann Butler
                                       Leah Ann Butler
                                       Assistant United States Attorney
                                       63 S. Royal Street, Suite 600
                                       Mobile, Alabama 36602
                                       Telephone: 251.415.7159
                                       Facsimile: 251.441.5044
                                       Email:       leah.butler@usdoj.gov
Case 1:15-cr-00048-TFM-B Document 271 Filed 01/22/20 Page 2 of 2              PageID #: 1000



                            CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2020, I electronically filed the foregoing with
 the Clerk of Court using the CM/ECF system which will send notification of such to all
 counsel of record, if applicable, and I hereby certify that I have mailed by United States
 Postal Service the documents to the following non-CM/ECF participant:

        Meoshi S. Nelson
        XXXXXXXXXXXXX
        Mobile, AL 36608

                                            s/Leah Ann Butler
                                            Leah Ann Butler
                                            Assistant United States Attorney
